GOOLSBY, J.,
dissenting:
I disagree with Kennedy’s argument that the circuit court erred in denying his motion to suppress the blood test.
“ ‘Relevant evidence’ means evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence.” 1 “All relevant evi*132dence is admissible.”2 “Although relevant, evidence may be excluded if its probative value is substantially outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury, or by considerations of undue delay, waste of time, or needless presentation of cumulative evidence.” 3 A trial judge’s decision to admit or exclude evidence is within his discretion and will not be disturbed on appeal unless an abuse of discretion occurs."4 Evidence showing the presence of drugs in Kennedy’s system at the time of the accident is highly probative of impairment.5
The circumstances surrounding the accident, as in Gulledge v. McLaughlin,6 provide corroborating evidence that Kennedy may have been under the influence of marijuana at the time of the accident and supply the basis for the admission of the blood test results. Kennedy’s failure to stop quickly enough to avoid the accident, even though the tractor-trailer was in plain view, and the presence of marijuana in his blood system support an inference of impairment that the jury should have been allowed to consider in determining fault.
I also disagree with Kennedy’s argument that the judge erred in instructing the jury that a violation of S.C.Code Ann. § 56-5-2930 (Supp.2002) would constitute negligence per se.
A trial judge should confíne jury instructions to the issues raised by the pleadings and supported by the evidence.7 *133Here, the question of Kennedy’s negligence was an issue framed by the pleadings and there was evidence that he had marijuana in his system at the time of the accident.8 As our supreme court recognized in Field v. Gregory,9 a violation of an applicable statute by a motorist is negligence per se. The jury instruction concerning the statute at issue was, therefore, proper. I would affirm.

. Rule 401, SCRE.


. Rule 402, SCRE.


. Rule 403, SCRE.


. Elledge v. Richland/Lexington Sell. Dist. Five, 352 S.C. 179, 185, 573 S.E.2d 789, 792 (2002).


. Gulledge v. McLaughlin, 328 S.C. 504, 510, 492 S.E.2d 816, 819 (Ct.App.1997) (holding evidence of blood alcohol content admissible, stating that "obviously, evidence of [blood alcohol content] tends lo make the existence of [the fact that plaintiff was driving under the influence] more or less probable”); see S.C.Code Ann. § 56-5-2930 (Supp.2002) (declaring unlawful the operation of a motor vehicle while under the influence of a narcotic drug); State v. Long, 186 S.C. 439, 446, 195 S.E. 624, 627 (1938) (holding it is gross and culpable negligence for a drunken person to attempt to operate an automobile upon a public highway).


. Gulledge, 328 S.C. at 510, 492 S.E.2d at 819.


. Ellison v. Parts Distribs., Inc , 302 S.C. 299, 301, 395 S.E.2d 740, 741 (Ct.App.1990).


. See supra note 5.


. Field v. Gregory, 230 S.C. 39, 44, 94 S.E.2d 15, 18 (1956); see also State v. Wong, 125 N.H. 610, 486 A.2d 262, 268 (1984) (holding a person who is proven to have driven an automobile while intoxicated is criminally negligent perse); cf. State v. Kellison, 233 Iowa 1274, 11 N.W.2d 371, 373 (Iowa 1943) (holding drunken driving in violation of statute is not merely malum prohibitum, but is malum in se); State v. Mouzon, 231 S.C. 655, 662, 99 S.E.2d 672, 676 (1957) (holding that driving an automobile on a public highway while intoxicated is not only malum prohibitum but malum in se).